Exhibit 10.38

THIRTEENTH AMENDMENT AND WAIVER

THIRTEENTH AMENDMENT AND WAIVER (this “Agreement”), dated as of February 17,
2009, to the Credit Agreement, dated as of December 22, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, including all
schedules thereto, the “Credit Agreement”), by and among the lenders identified
on the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), Wells Fargo Foothill, Inc., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Agent”), Velocity Express Corporation, a Delaware corporation (the
“Parent”), each of the Parent’s Subsidiaries identified on the signature pages
thereof as a Borrower (such Subsidiaries are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries, together with the
Parent, are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”).
Capitalized terms used in this Agreement and not defined herein shall have the
applicable meanings given to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, one or more Events of Default have occurred and are continuing under
Section 7.2(a) of the Credit Agreement as a result of the noncompliance by the
Parent and its Subsidiaries with (a) the minimum EBITDA covenant set forth in
Section 6.16(a) of the Credit Agreement for (i) the six (6) month period ending
October 31, 2008, (ii) the seven (7) month period ending November 30, 2008, and
(iii) the eight (8) month period ending on December 31, 2008, and (b) the driver
pay covenant set forth in Section 6.16(c) of the Credit Agreement for the three
week periods ending October 17, 2008, November 14, 2008 and December 12, 2008
(collectively, the “Specified Defaults”).

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
agree and, subject to the terms and conditions of this Agreement, the Agent and
the Required Lenders have agreed to waive the Specified Defaults commencing on
the Amendment Effective Date (as defined below).

NOW, THEREFORE, the Agent, the Required Lenders and the Loan Parties hereby
agree as follows:

1. Loan Parties Acknowledgments. The Loan Parties hereby acknowledge, confirm
and agree that:

(a) As of the close of business on February 13, 2009, (i) the aggregate
outstanding principal amount of the Advances (not including amounts accrued but
not yet charged to the Loan Account) is $6,125,939.29 and the aggregate stated
amount of all outstanding Letters of Credit is $2,694,891.00, and (ii) the
Borrowers are unconditionally



--------------------------------------------------------------------------------

indebted and liable for the repayment in full of the outstanding principal
amount of all Advances, all contingent reimbursement obligations with respect to
outstanding Letters of Credit and all other Obligations, including, without
limitation, the Applicable Prepayment Premium, the fees set forth in the Fee
Letter and the reasonable out of pocket fees and expenses of legal counsel to
the Agent, without offset, defense or counterclaim of any kind, nature or
description.

(b) All Obligations are secured by valid, enforceable and perfected first
priority Liens (except as otherwise expressly provided in the Loan Documents) in
all of the Collateral, which Liens are enforceable without offset, defense or
counterclaim.

(c) (i) Each of the Loan Documents to which the Loan Parties are a party has
been duly executed and delivered to the Agent and each is in full force and
effect as of the date hereof, (ii) the agreements and obligations of the Loan
Parties contained in the Loan Documents to which they are a party constitute the
legal, valid and binding obligations of the Loan Parties, enforceable against
them in accordance with their terms, and the Loan Parties have no offset,
defense or counterclaim to the enforcement of such Obligations, and (iii) the
Agent and the other members of the Lender Group are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents, subject to the
terms of this Agreement.

(d) The Agent’s and the Lenders’ execution of this Agreement shall not
constitute a novation, refinancing, discharge, extinguishment or refunding nor
is it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties, covenants, rights or remedies set forth
in the Credit Agreement or any of the other Loan Documents, except as expressly
provided herein.

(e) (i) Neither the Loan Parties nor any of their Subsidiaries or Affiliates has
any claim or cause of action against the Agent, any Agent-Related Person, any
Lender or any Lender-Related Person (or any of the directors, officers,
employees, agents, Affiliates or attorneys of the foregoing), and (ii) the
Lender Group has heretofore properly performed and satisfied in a timely manner
all of its obligations to the Loan Parties and all of their Subsidiaries and
Affiliates (if any) under the Credit Agreement and the other Loan Documents.
Notwithstanding the foregoing, Loan Parties wish (and the Agent and Lenders
agree) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect the Agent or
any Lenders’ rights, interests, security and/or remedies under the Credit
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Agreement and other good and valuable
consideration, the Loan Parties for themselves and their Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge the Agent, any Agent-Related
Person, any Lender or any Lender-Related Person, together with their respective
successors, assigns, subsidiaries, affiliates, agents and attorneys
(collectively, the “Released Parties”) from: (x) any and all liabilities,
obligations, duties, responsibilities, promises or indebtedness of any kind of
the Released Parties to the Releasors or any of them and (y) all claims,
demands, disputes, offsets, causes of action (whether at law or equity), suits
or defenses of any kind whatsoever (if any), which the Releasors or any of them
had from the beginning of the world, now has or might hereafter have against the
Released Parties or any of them, in either case of clauses (x) or (y) on account
of any condition, act,

 

2



--------------------------------------------------------------------------------

omission, event, contract, liability, obligation, indebtedness, claim, cause of
action, defense, circumstance or matter of any kind (1) that existed, arose or
occurred at any time from the beginning of the world to the execution of this
Agreement or (2) that could hereafter arise as a result, directly or indirectly,
of the execution of (or the observance of the terms of) this Agreement, the
Credit Agreement or any of the other Loan Documents. For purposes of the release
contained in this clause (e), any reference to any Releasor shall mean and
include, as applicable, such Person’s successors and assigns, including, without
limitation, any receiver, trustee or debtor-in-possession, acting on behalf of
such Person. As to each and every claim released hereunder, the Loan Parties
hereby represent that they have received the advice of legal counsel with regard
to the releases contained herein and agrees that no such common law or statutory
rule or principle shall affect the validity or scope or any other aspect of such
release.

2. Amendment. The Loan Parties, the Lenders and the Agent wish to amend the
Credit Agreement. Accordingly, on the Amendment Effective Date, the parties
hereto hereby agree as follows:

(a) Section 6.16 of the Credit Agreement is hereby amended by adding the
following new subsection (d) to read as follows:

“(d) Liquidity Test. At all times during the period from (i) February 17, 2009
through and including February 27, 2009, the Loan Parties shall have at least
$2,400,000 of Excess Availability plus Qualified Cash and (ii) February 28, 2009
and at all times thereafter, the Loan Parties shall have at least $2,700,000 of
Excess Availability plus Qualified Cash.”

3. Waiver.

(a) Pursuant to the request of the Loan Parties and in accordance with
Section 14.1 of the Credit Agreement, the Agent and Required Lenders hereby
waive the Specified Defaults.

(b) The waiver in this Section 3 shall be effective only for the Specified
Defaults and does not allow for any other or further departure from the terms
and conditions of the Credit Agreement or any other Loan Document, which terms
and conditions shall otherwise continue in full force and effect.

4. No Waiver; Reservation of Rights. The Agent and the Lenders have not waived,
are not by this Agreement waiving, and have no present intention of waiving any
Events of Default (other than the Specified Defaults) which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Specified Defaults or otherwise), and
nothing contained herein shall be deemed or constitute any such waiver. The
Lender Group reserves the right, in its discretion, to exercise any or all
rights or remedies under the Credit Agreement, the other Loan Documents,
applicable law and otherwise (including, without limitation, any rights afforded
to the Agent and Lenders under the Intercreditor Agreement) as a result of any
other Events of Default that may be continuing on the date hereof or any Events
of Default that may occur after the date hereof, and the Agent and the Lenders
have not waived any of such rights or remedies and nothing in this Agreement,
and no delay on the Agent’s and the Lenders’ part in exercising such rights or
remedies, should be

 

3



--------------------------------------------------------------------------------

construed as a waiver of any such rights or remedies. Each member of the Lender
Group reserves the right to request any additional information (financial or
otherwise) with respect to the Specified Defaults or any other Event of Default
or otherwise.

5. Reaffirmation of Guaranty; Agreement as Loan Document. Except as specifically
set forth in this Agreement, the Credit Agreement and the other Loan Documents
(including, without limitation, the terms of any guaranty or grant of security
set forth therein) shall remain in full force and effect and are hereby ratified
and confirmed. Upon the effectiveness of this Agreement, each reference to the
Credit Agreement in any Loan Document shall mean and be a reference to the
Credit Agreement as modified hereby. This Agreement shall constitute a Loan
Document and shall (unless expressly indicated herein or therein) be construed,
administered, and applied, in accordance with all of the terms and provisions of
the Credit Agreement and the other Loan Documents. Accordingly, it shall be an
Event of Default under the Credit Agreement if (i) any representation or
warranty made by the Loan Parties under or in connection with this Agreement
shall have been untrue, false or misleading when made, or (ii) the Loan Parties
shall fail to perform or observe any term, covenant or agreement contained in
this Agreement.

6. Conditions to Effectiveness. This Agreement shall become effective and be
deemed effective as of the date when, and only when, all of the following
conditions have been satisfied as determined in the Agent’s sole and absolute
discretion (the date of such effectiveness being herein called the “Amendment
Effective Date”):

(a) The Agent shall have received a copy of this Agreement duly executed by the
Borrower, the Agent and the Required Lenders;

(b) The Agent shall have received a copy of an additional Trademark Security
Agreement duly executed by Velocity Express, Inc., a Delaware corporation, and
acknowledged by the Agent;

(c) The Borrowers shall have paid to the Agent, for its sole and separate
account, a non-refundable waiver fee equal to $50,000, in immediately available
funds, in Dollars, which fee shall be earned in full when paid, provided that,
the Agent may in its sole discretion charge such fee to the Loan Account
pursuant to Section 2.10 of the Credit Agreement;

(d) Pursuant to Section 2.11(b)(ii) of the Credit Agreement, the Borrowers shall
have paid to the Agent, for its sole and separate account, the unpaid portion of
the Eleventh Amendment Fee in an amount equal to $250,000, in immediately
available funds, in Dollars, provided that, the Agent may in its sole discretion
charge such unpaid portion of the Eleventh Amendment Fee to the Loan Account
pursuant to Section 2.10 of the Credit Agreement;

(e) The Agent shall have received from the Parent executed documents evidencing
that at least sixty-six and two thirds percent (66.67%) of the Noteholders have
consented to and adopted the proposed amendments to the Indenture, described in
the Solicitation of Consents Relating to the $78,205,000 in the aggregate
principal amount of 12% Senior Secured Notes due 2010 of Velocity Express
Corporation, in the form attached hereto as Annex A (the “Consent Solicitation”)

 

4



--------------------------------------------------------------------------------

(f) All reasonable out-of-pocket expenses incurred by any member of the Lender
Group which have been invoiced in connection with this Agreement, the Credit
Agreement or any other Loan Document, or the transactions contemplated by any of
the foregoing, shall have been paid by the Borrower; and

(g) As of the Amendment Effective Date, the representations and warranties set
forth in Section 7 hereof shall be true and correct.

7. Representation and Warranties. In order to induce the Agent and the Lenders
to enter into his Agreement, the Loan Parties hereby represent and warrant that:

(a) At and as of the date of this Agreement and as of the Amendment Effective
Date, and both prior to and after giving effect to this Agreement, no Default or
Event of Default (other than the Specified Defaults) shall have occurred and be
continuing or shall result from the execution of this Agreement.

(b) At and as of the date of this Agreement and at and as of the Amendment
Effective Date and after giving effect to this Agreement, each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent that such representations and warranties relate solely to an earlier
date).

(c) Each Loan Party (i) has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and (ii) has taken all action, corporate or otherwise,
necessary to authorize the execution and delivery of this Agreement.

(d) The execution, delivery and performance by the Loan Parties of this
Agreement will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Loan Party, the Governing Documents of any Loan
Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Loan Party, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Loan Party, or (iv) require any unobtained approval
of any Loan Party’s interestholders or any unobtained approval or consent of any
Person under any material contractual obligation of any Loan Party.

(e) This Agreement has been duly executed and delivered by each Loan Party and
constitutes the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

5



--------------------------------------------------------------------------------

8. Lender Group Expenses. All reasonable out of pocket fees, costs and expenses
incurred by any member of the Lender Group in connection with this Agreement and
each of the other documents, instruments and agreements executed in connection
herewith, including, but not limited to, such fees, costs and expenses incurred
in connection with the negotiation, drafting, implementation and enforcement of
this Agreement, shall constitute Lender Group Expenses and shall be paid in
accordance with the terms hereof and the other Loan Documents.

9. Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Agreement in any jurisdiction.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
transmission shall be equally effective as delivery of a manually executed
counterpart.

11. Integration. This Agreement contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Agreement
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Agreement, all of which have become merged and
finally integrated into this Agreement. Each of the parties understands that in
the event of any subsequent litigation, controversy or dispute concerning any of
the terms, conditions or provisions of this Agreement, no party shall be
entitled to offer or introduce into evidence any oral promises or oral
agreements between the parties relating to the subject matter of this Agreement
not included or referred to herein and not reflected by a writing included or
referred to herein. Any single or partial exercise of any right under this
Agreement shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Agent and the Required Lenders (or any other Person whose
consent is required pursuant to the terms of the Loan Documents), and then only
to the extent in such writing specifically set forth. All remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the members of the Lender Group until the Obligations have been paid in full.
The failure of any party to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provisions, nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

12. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Loan Parties, the Lenders and the Agent and each of their
respective successors and assigns.

 

6



--------------------------------------------------------------------------------

13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

14. Governing Law; Waiver of Jury Trial. Without limiting the applicability of
any other provision of the Credit Agreement or any other Loan Document, the
terms and provisions set forth in Section 12 of the Credit Agreement (Choice of
Law and Venue; Jury Trial Waiver) are expressly incorporated herein by
reference.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

BORROWERS:

VELOCITY EXPRESS, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

VELOCITY EXPRESS LEASING, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

VXP MID-WEST, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

VXP LEASING MID-WEST, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

CLICK MESSENGER SERVICE, INC.,

a New Jersey corporation

By:  

 

Name:   Title:  

SECURITIES COURIER CORPORATION,

a New York corporation

By:  

 

Name:   Title:  

 

Thirteenth Amendment and Waiver



--------------------------------------------------------------------------------

OLYMPIC COURIER SYSTEMS, INC., a New York corporation By:  

 

Name:   Title:  

SILVER STAR EXPRESS, INC.,

a Florida corporation

By:  

 

Name:   Title:  

CLAYTON / NATIONAL COURIER SYSTEMS, INC.,

a Missouri corporation

By:  

 

Name:   Title:   GUARANTORS:

VELOCITY EXPRESS CORPORATION,

a Delaware corporation

By:  

 

Name:   Title:  

CD&L, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

Velocity Systems Franchising Corporation,

a Michigan corporation

By:  

 

Name:   Title:  

 

Thirteenth Amendment and Waiver



--------------------------------------------------------------------------------

AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC.,

a California corporation

By:  

 

Name:   Title:  

 

Thirteenth Amendment and Waiver



--------------------------------------------------------------------------------

Annex A

Consent Solicitation

[To be attached]